DENY; and Opinion Filed January 3, 2017.




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-16-01523-CV

           IN RE GUARDIANSHIP OF CLARENCE LAMAR NORSWORTHY,
                     AN INCAPACITATED PERSON, Relator

                           On Appeal from the Probate Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. PR-16-1331-2

                             MEMORANDUM OPINION
                           Before Justices Fillmore, Myers, and Brown
                                   Opinion by Justice Fillmore
       Before the Court is relator Jeanette Norsworthy’s December 29, 2016 petition for writ of

mandamus in which relator contends the probate court abused its discretion by quashing the

depositions of three people and imposing sanctions against her counsel.

       To be entitled to mandamus relief, a relator must show both that the trial court has clearly

abused its discretion and that relator has no adequate appellate remedy. In re Prudential Ins. Co.,

148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). Based on the record before us, we

conclude relator has not shown she is entitled to the relief requested. See TEX. R. APP. P. 52.8(a);

Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992) (orig. proceeding). Accordingly, we
deny relator’s petition for writ of mandamus and deny as moot relator’s emergency motion to

stay trial court proceedings.




                                                   /Robert M. Fillmore/
                                                   ROBERT M. FILLMORE
                                                   JUSTICE



161523F.P05




                                             –2–